DYNAMIC NATURAL RESOURCES, INC. BALANCE SHEET MARCH 31, 2, 2008 (unaudited) 2007 (audited) ASSETS Current Assets: Cash $ 15,674 $ 31 Accounts Receivable - - Note Receivable-Related Party 3,880 Other Current Assets 900 905 Total Current Assets 16,574 4,816 Property and Equipment, net 8,525 8,998 Other Assets: Oil and gas Properties 318,963 337,707 Total Other Assets 318,963 337,707 Total Assets 344,062 351,521 Current Liabilities: Accounts Payable 3,869 12,169 Accrued liabilities - - Total Current Liabilities 12,169 Long Term Liabilities 12,708 12,604 Total Liabilities: 16,577 24,773 Stockholders’ Equity (Deficit): Common stock at $0.0001 par value; 100,000,000 shares authorized; issued and outstanding: 27,469,857 shares March 31, 2008; 26,497,000 December 31, 2007 2,747 2.649 Additional pay-in capital 957,053 932,850 Accumulated deficit (632,315) ) (608,751) ) Stockholders’ Equity 327,485 326,748 Total Liabilities and Stockholders Equity: 344,062 351,521 See accompanying notes to these financial statements. -1- DYNAMIC NATURAL RESOURCES, INC. STATEMENTS OF
